ORDER

PER CURIAM.
Appellant, Joseph Powell (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis, following a jury trial, in which he was convicted of second degree drug trafficking (“Count I”), section 195.223, RSMo 2000,1 and possession of a controlled substance (“Count II”), section 195.202. Defendant was sentenced as a prior and persistent offender to eleven years in prison for Count I and ten days time-served for Count II. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.